Citation Nr: 9919604	
Decision Date: 07/16/99    Archive Date: 07/21/99

DOCKET NO.  95-07 910	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for a bilateral shoulder 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and B. [redacted]


ATTORNEY FOR THE BOARD

Thomas A. Yeager, Associate Counsel


INTRODUCTION

The veteran had active military service from March 1943 to 
July 1946.

This appeal arises from an August 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois, which denied service connection, in 
pertinent part, for a bilateral shoulder disability.

The veteran's claim was before the Board once previously in 
April 1998, at which time it was remanded to the RO for 
additional evidentiary development and to address 
inextricably intertwined claims raised by the veteran's 
representative.  Those issues, other than the claim for 
service connection for a bilateral shoulder disability, were 
resolved in the veteran's favor at the RO and are no longer 
before the Board.


FINDING OF FACT

There is no competent medical evidence of record that 
establishes a causal nexus between a bilateral shoulder 
disability, diagnosed as degenerative joint disease, and the 
veteran's military service.


CONCLUSION OF LAW

The veteran has not submitted a well-grounded claim of 
entitlement to service connection for a bilateral shoulder 
disability.  38 U.S.C.A. § 5107(a) (West 1991).



REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran has claimed entitlement to service connection for 
a bilateral shoulder disability.  VA may pay compensation for 
"disability resulting from personal injury or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service."  
38 U.S.C.A. § 1110 (West 1991).  In making a claim for 
service connection, however, the veteran has the initial 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. § 5107(a).  A well-grounded claim is 
"a plausible claim, one which is meritorious on its own or 
capable of substantiation."  See Murphy v. Derwinski, 1 
Vet.App. 78, 81 (1990).

The veteran's service medical and personnel records indicate 
that he was commanding officer of an Army Engineer company at 
a training center in the United States.  During a training 
exercise, in April 1944, the veteran was struck by a moving 
truck, resulting in a comminuted fracture of the left fibula.  
In April 1945, the veteran was examined for fitness for duty, 
at which time he was "essentially normal" with the 
exception of left ankle soft tissue thickening and some loss 
of range of motion of the ankle.  A physical examination 
board of two medical officers found the veteran incapacitated 
for further active service in April 1946, as the result of 
chronic traumatic arthritis of the tibilo-astragalar joint.  
There is no indication of any treatment of a shoulder 
condition during service, and none of the veteran's in-
service medical examinations, including his June 1942 pre-
induction physical, June 1945 limited service examination and 
April 1946 pre-separation physical examinations, show any 
report or notation of shoulder symptoms.

The veteran was first examined by VA in August and September 
1948, at which time he complained of knee, ankle, leg and 
back pain, with diagnoses of pes planus, bilateral limitation 
of ankle motion, arthritis of the left knee, arthritis of the 
right sacroiliac joint, chronic strain of the lumbosacral and 
right sacroiliac regions, and left fibula fracture residuals 
being entered.  No complaints or diagnoses of shoulder 
disabilities were noted. 

The veteran's first apparent report of any shoulder 
disability was in September 1994, when he filed his current 
claim for service connection for a bilateral shoulder 
condition.  Statements from individuals who knew the veteran 
either in service or beginning in 1956 mention observing the 
veteran apparently suffering from back and leg pain, but do 
not report shoulder pain.  The veteran testified at a hearing 
at the RO in February 1995, reporting that he struck his 
right shoulder on the moving truck and his left shoulder on 
the ground at the time of the April 1944 accident.  He 
indicated that he did not mention them during in-service 
medical examinations because "they weren't giving me too 
much of a problem then."  At an April 1997 RO hearing, the 
veteran reported that his shoulders were painful after the 
accident.  The veteran also testified that he saw a physician 
for right shoulder pain in "about 1955," at which time he 
was given a shot which "alleviated some of the pain."  The 
veteran reported that this physician was now deceased.

VA examinations in December 1994 and July 1998 variously note 
bilateral acromioclavicular (AC) joint degenerative joint 
disease and bilateral shoulder bursitis, but contain no 
opinion or indication that the veteran's current bilateral 
shoulder conditions are related to his active military 
service.  No private medical evidence has been submitted.

For a claim to be well grounded, there must be (1) a medical 
diagnosis of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service disease or injury and the 
current disability.  Where the determinative issue involves 
medical causation, competent medical evidence to the effect 
that the claim is plausible is required.  Epps v. Gober, 126 
F.3d 1464, 1468 (Fed. Cir. 1997).  For disorders subject to 
presumptive service connection, the nexus requirement may be 
satisfied by evidence of manifestation of the disease to the 
required extent within the prescribed time period, if any.  
See Traut v. Brown, 6 Vet.App. 495, 497 (1994); Goodsell v. 
Brown, 5 Vet.App. 36, 43 (1993).

Service connection for a condition may also be granted under 
38 C.F.R. § 3.303(b) where evidence, regardless of its date, 
shows that a veteran had a chronic condition in service or 
during an applicable presumptive period, and that the 
condition still exists.  The evidence must be from a medical 
professional unless it relates to a condition which, under 
the Court's prior holdings, lay observation is competent to 
establish the existence of the disorder.  If a condition is 
deemed not to have been chronic, service connection may still 
be granted if the disorder is noted during service or a 
presumptive period, continuity of symptomatology is shown 
thereafter, and competent evidence (medical or lay) links the 
veteran's present condition to those symptoms.  Id.; Savage 
v. Gober, 10 Vet.App. 488, 495-497 (1997).

After reviewing the evidence, the Board observes that there 
is no competent (i.e., medical) evidence suggesting that any 
of the veteran's currently diagnosed bilateral shoulder 
conditions are related to or otherwise had their origin 
during the veteran's period of active military service.  It 
is the veteran's contention that his current shoulder 
disability originated while on active duty, as the result of 
his right and left shoulders striking a moving truck and the 
ground, respectively.  However, lay testimony is not 
competent to prove a matter requiring medical expertise.  See 
Layno v. Brown, 6 Vet.App. 465, 469 (1994); Fluker v. Brown, 
5 Vet.App. 296, 299 (1993); Moray v. Brown, 5 Vet.App. 211, 
214 (1993); Cox v. Brown, 5 Vet.App. 93, 95 (1993); Grottveit 
v. Brown, 5 Vet.App. 91, 92-93 (1993); Clarkson v. Brown, 4 
Vet.App. 565, 567 (1993).  It is the province of trained 
health care professionals to enter conclusions which require 
medical opinions as to causation, Jones v. Brown, 7 Vet.App. 
134, 137 (1994), and, since he has no medical expertise, the 
lay opinion of the veteran does not provide a basis upon 
which to make any finding as to the origin or development of 
his condition.  See Espiritu v. Derwinski, 2 Vet.App. 492, 
494-5 (1992).  In the absence of competent supporting medical 
evidence, the veteran's claim of entitlement to service 
connection for a bilateral shoulder disability is not well 
grounded and must be denied on that basis.



ORDER

Service connection for a bilateral shoulder disability is 
denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

